UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NASIR COOPER,
                                Plaintiff,
                    -against-                                 19-CV-10218 (CM)

NEW YORK CITY DEPARTMENT OF                                   ORDER OF DISMISSAL
CORRECTIONS,
                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated November 5, 2019, the Court directed Plaintiff to either pay the $400.00

in fees that are required to file a civil action in this court or submit a completed request to

proceed in forma pauperis (“IFP application”) within thirty days. On December 4, 2019, the

order was returned to the Court with a notation on the envelope indicating that it was being

returned to sender. Plaintiff has not complied with the Court’s order, has failed to notify the

Court of a change of mailing address, and has not initiated any further contact with the Court.

Accordingly, Plaintiff’s complaint, filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated:     December 5, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
